     NICOLA T. HANNA
 1   United States Attorney
     DAIVD M. HARRIS
 2   Assistant United States Attorney                                     JS-6
     Chief, Civil Division
 3   Jean M. Turk
     Special Assistant United States Attorney
 4   CA State Bar No.: 131517
     Assistant Regional Counsel
 5   Social Security Administration, Region IX
     160 Spear Street, Suite 800
 6    San Francisco, California 94105
     Tel: (415) 977-8935; Fax: (415) 744-0134
 7   E-mail: jean.turk@ssa.gov
 8   Attorneys for Defendant
     NANCY A. BERRYHILL
 9   Defendant
10                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
11
12   RAMON RUIZ,                                  )     Case No.: 5:18-cv-01528-DFM
13      Plaintiff,                                )
                                                  )     JUDGMENT FOR VOLUNTARY
14                 v.                             )     REMAND PURSUANT TO
15                                                )     SENTENCE FOUR OF 42 U.S.C. §
     NANCY A. BERRYHILL, Acting                   )     405(g)
16
     Commissioner of Social Security,             )
17                                                )
18          Defendant.                            )
                                                  )
19
20          The Court having approved the parties’ Stipulation to Voluntary Remand
21   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
22   (“Stipulation”) lodged concurrent with the lodging of the within Judgment of
23   Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
24   above-captioned action is remanded to the Commissioner of Social Security for
25   further proceedings consistent with the Stipulation.
26
     DATED: March 28, 2019
27
                                                 HON. DOUGLAS F. MCCORMICK,
28                                               UNITED STATES MAGISTRATE JUDGE



                                                  -1-
